DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 11/02/2021. Claims 7 and 9 are canceled.  Claims 1-6, 8, and 10 are examined.

Specification
Amendments to the specification were received.  The amended specification has been entered.
The disclosure is objected to because of the following informalities:  
P. 3, ll. 5 & 7, “Newton metres per kilogram” is believed to be in error for – Newton metres per meter^3 –.
P. 6, l. 29, “Newton metres per kilogram” is believed to be in error for – Newton metres per meter^3 –.
P. 6, last paragraph, applicants definition of a torque density is different form the standard definition of torque density (N-m)/volume, i.e, (N-m)/(m^3).

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding Claim 8:
The recitation “A system according to claim 7” (l. 1) is believed to be in error for – A system according to claim 1 –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moxon 2015/0144742 in view of Reinhardt 8336814, and further in view of Gamble 2017/0225779. 
Regarding Claim 1, Moxon teaches an aircraft propulsion system (propulsion system) comprising (Abstract):
an internal combustion engine 10 configured to drive a first propulsor 46 and an electric generator 56 (Abstract; [0035-0038]; Figs. 2-4);
an electric motor (electric motor, para [0035]), configured to be powered by electric power provided by the generator 56, and configured to drive the first propulsor 46 and / or a second propulsor 46 (Abstract; [0035-0038]; Figs. 2-4);
an electrical energy storage unit (electrical storage device, para [0037]) configured to store electrical energy (implicit) supplied from the generator 56 and supply electrical power (implicit) to the electric motor (electric motor) ([0037]),

Moxon does not teach at maximum take-off power, the electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power, and one or both of the electrical generator and the electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram.
Reinhardt teaches
at maximum take-off power, the electric motor (electric motor) provides between 5% and 20% (about 15% to 35%, preferably 20%) of total maximum aircraft propulsive take-off power (power of the internal combustion engine) (Col. 1, ll. 51-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric motor (electric motor) of Moxon with Reinhardt’s electric motor (electric motor) that provides between 5% and 20% (about 15% to 35%, preferably 20%) of total maximum aircraft propulsive take-off power (power of the internal combustion engine), in order to provide increased drive power during take-off (Reinhardt; Col. 1, ll. 51-60).
Moxon in view of Reinhardt does not teach one or both of the electrical generator and the electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram.
Gamble teaches that the size and capability of motors (eg. power, thrust, rpm, etc.) depends on the application of the hybrid aircraft. Furthermore, the power and thrust of motors depends on additional factors such as the weight of the aircraft, length and pitch of propellers, efficiency of motors, payloads, and the desired takeoff capabilities ([0036]). Examiner notes that torque of motor is implicit in any and all rotating motors, since the sizing of the motor affects how much torque the motor can generate.  
It is also noted  that since the motor of the applied prior art and the motor as claimed are identical, the prior art motor will deliver a torque density of between 10 and 18 Newton metres per kilogram, since the specification and the claim do not define structurally the claimed motor over the motor of the applied prior art. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Furthermore, it is noted that identifying and incorporating a motor of certain desired performance characteristics through routine experimentation, is an obvious extension of prior art teachings, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143 (I) (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, in this case the weight and torque of the motor, with a reasonable expectation of success – is, repeating the same logic, an obvious extension of prior art teachings.
Regarding Claim 2, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 1, and Moxon further teaches
the internal combustion engine 10 comprises a gas turbine engine 10 comprising a compressor 16, 18, combustor 20 and turbine 22, 24, 26 in fluid flow series (Fig. 3).
Regarding Claim 4, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 2, and Moxon further teaches
the first propulsor 46 is configured to provide a first bypass airstream (implicit) and a core airstream (implicit) which flows into the compressor 16, 18 (Abstract, Figs. 3-4)
Regarding Claim 6, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 2, and Moxon further teaches
the first propulsor 46 is coupled to the turbine 22, 24, 26 (Abstract; [0035-0038]; Figs 2-4).
Regarding Claim 10, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 1, and Moxon further teaches
an aircraft 40 comprising the propulsion system (see Fig. 2) of claim 1 (see rejection of claim 1 above).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moxon in view of Reinhardt and Gamble, and further in view of Schwarz 2016/0115865. 
Regarding Claim 3, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 2.  However, Moxon in view of Reinhardt and Gamble does not teach gas turbine engine comprises a maximum overall pressure ratio of between 10 and 60.
Schwarz teaches
gas turbine engine 20 comprises a maximum overall pressure ratio (overall pressure ratio) of between 10 and 60 (greater than or equal to about 35) ([0023, 0042]).







It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 10 of Moxon in view of Reinhardt and Gamble, with 
Regarding Claim 5, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 4.  However, Moxon in view of Reinhardt and Gamble does not teach a ratio of the mass flow of the bypass airstream to the core airstream is between 10 and 18.
Schwarz teaches 
a ratio of the mass flow of the bypass airstream to the core airstream (bypass ratio) is between 10 and 18 (greater than about 10:1) ([0035-0036); Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 10 of Moxon in view of Reinhardt and Gamble, with Schwarz’s ratio of the mass flow of the bypass airstream to the core airstream (bypass ratio) that is between 10 and 18 (greater than about 10:1), for the same reason as discussed in rejection of claim 3 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moxon in view of Reinhardt and Gamble, as applied to claim 1, and further in view of Barocela 2005/0258306. 
Regarding Claim 8, Moxon in view of Reinhardt and Gamble teaches the invention as claimed and as discussed above for claim 1.  However, Moxon in view of Reinhardt and Gamble does not teach the chemical battery has an energy density of between 500 and 1000 Watt hours per kilogram.
Barocela teaches
the chemical battery (lithium-ion battery) has an energy density of between 500 and 1000 Watt hours per kilogram (about 500W-hr/kg). ([0033], ll. 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the chemical battery (chemical battery) of Moxon in view of Reinhardt and Gamble, with Barocela’s chemical battery (lithium-ion battery) that has an energy density of between 500 and 1000 Watt hours per kilogram (about 500W-hr/kg), in order to improve endurance, operational life and operability of the propulsion system (Barocela; [0033], ll. 46-52).
	
Response to Argument
Applicant's arguments, filed on 11/02/2021, with respect to 35 U.S.C. 103 rejection of claim 9 have been considered but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate location, in amended claim 1. However, it is noticed that the disclosure and the claim fail to define the claimed motor structurally, over the motor of the applied prior art, and using a motor of certain performance characteristics through routine experimentation, is an obvious extension of prior art teachings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741